Title: From James Madison to an Unidentified Correspondent, 23 August 1795
From: Madison, James
To: 


Editorial Note
This draft letter is bound together with another manuscript that the editors have identified as the first draft of the petition to the General Assembly of Virginia bearing the date 12 October 1795 (see Draft of the Petition to the General Assembly of the Commonwealth of Virginia, ca. September 1795, Editorial Note). On the verso of the draft petition JM wrote: “To  On Jay’s Treaty / Augst. 23. 1795.” Later, perhaps after 1818, either JM or John C. Payne added the docket: “probably to A. J. Dallas or Tench Coxe.” It seems likely, though, that JM neither completed nor sent this draft letter, and there are grounds for suspecting that it was intended for someone other than either Coxe or Dallas. Apart from the docket, no evidence exists to confirm that Coxe was to be the recipient of this letter, and there is little reason to believe that Coxe had written to JM on 3 August. Four days earlier Coxe had written to Jefferson indicating that he opposed the Jay treaty, but he did not on that occasion enclose any critiques of the treaty, nor did he inform Jefferson that he was writing against it under the pseudonym of “Juricola.” According to Coxe’s biographer, the criticisms of “Juricola”—which emphasized the treaty’s failure to compensate Virginians for slaves lost during the Revolution while requiring them to repay their British debts—indicated that Coxe was beginning to shift his allegiance from the Federalists to the Republicans, but assuming this to be the case, it seems unlikely that he would have then written to JM the sort of letter acknowledged in the draft response so shortly after having written to Jefferson in a rather different vein (Coxe to Jefferson, 30 July 1795 [DLC: Jefferson Papers]; Cooke, Tench Coxe, pp. 277–78).
Internal evidence (see nn. 1 and 2, below) suggests that Dallas could have been JM’s correspondent, but an equally good case might be made for John Beckley, who almost certainly knew at this time of Dallas’s authorship of the “Features of Mr. Jay’s Treaty.” JM’s references to his correspondent having been unwell and to his “elucidating the great subject [of the Jay treaty] before the public” match Beckley’s circumstances very closely. Beckley had been unwell earlier in the year with “the fever & Ague, occasioned by a cold caught in travelling,” and he had also recently attacked the Jay treaty under the signature of “A Calm Observer” in Noah Webster’s New York American Minerva on 14 July. That critique, to which Webster had appended a detailed reply, could be said to be open to JM’s implied charge to his correspondent of “laying too much stress on minute or doubtful objections, which may give an occasion to the other party to divert the public attention from the palpable and decisive ones, and to involve the question in uncertainty, if not to claim an apparent victory.” Finally, Wilson Cary Nicholas did, as JM indicated in his draft response, visit Beckley in Philadelphia and returned to Virginia with the latest “news foreign & domestic,” including copies of the most recent pamphlets on the Jay treaty (Beckley to JM, 4 May and 10 Sept. 1795; Berkeley and Berkeley, John Beckley, pp. 113–14).
 
Dear SirOrange Augst. 23. 1795
Your favor of the 3d. instant did not come to hand till a few days ago, having been probably retarded by the difficulty the post met with in passing the watercourses which have been much swelled of late by excessive rains. It gives me much pleasure to learn that your health has been so much improved: as well as that you are taking advantage of it to co-operate in elucidating the great subject before the public. We see here few of the publications relating to it, except those which issue from meetings of the people; & which are of course republished every where. The only Philada. paper that comes to me is the Aurora, wch. besides frequent miscarriages, is not I find the vehicle used by the regular champions on either side. I have occasionally seen Dunlap’s, & in that some specimens of the Display of the “Features &c.” I wish much to see the whole of it. Your obliging promise to forward it along with any other things of the kind, will have a good opportunity by the return of Mr. Wilson Nicholas who is on his way to Phila. & will call on me in his way home. I requested the favor of him to apprize you of the opportunity. I am glad to find that the author of the “Features &c,” meditates a similar operation on “The Defence of the Treaty,[”] by Camillus, who if I mistake not will be betrayed by his anglomany into arguments as vicious & as vulnerable as the Treaty itself. The Resolutions of the Chamber of commerce in N. Y. justify this anticipation. What can be more absurd than to talk of the advantage of securing the privileges of sending raw materials to a manufacturing nation, and of buying merchandizes which are hawked over the four quarters of the globe for customers. To say that we must take the Treaty or be punished with hostilities is something still worse. By the way, it is curious to compare the language of the author & abettors of the Treaty, with that held on the subject of our commercial importance, when the Constitution was depending. Jay himself could then view its adoption as the only thing necessary to extort the Posts &c. and open the W. India Ports. (See his address to the people of N. Y. in the Musæum). The Federalist (no. XI) will exhibit a still more striking contrast on this point, in another quarter. You intimate a wish that I wd. suggest any ideas, in relation to the Treaty that may occur to my reflections. In my present sequestred situation I am too little possessed of the particular turns of the controversy to be able to adapt remarks to them. In general I think it of importance to avoid laying too much stress on minute or doubtful objections, which may give an occasion to the other party to divert the public attention from the palpable and decisive ones, and to involve the question in uncertainty, if not to claim an apparent victory. The characteristics of the Treaty which I have wished to see more fully laid open to the public view are 1. its ruinous tendency with respect to the carrying trade. The increase of our shipping under the new Govt. has, in most legislative discussions, been chiefly ascribed to the advantage given to American vessels by the difference of 10 perCt. on the impost, in their favor. This, in the valuable cargoes from G. B, has been sufficient to check the preference of British Merchts. for British bottoms: and it has been not deemed safe hitherto by G. B to force on a contest with us, in this particular, by any countervailing regulations. In consequence of the Treaty, she will no doubt establish such regulations; and thereby leave the British capital free to prefer British vessels. This will not fail to banish our tonnage from the trade with that Country. And there seems to have been no disposition in the Negociator to do better for our navigation in the W. India Trade: especially, if the exclusion of our vessels from the re-exportation of the enumerated articles Sugar Coffee &c be taken into the account. The nature of our exports & imports compared with that of the British, is a sufficient, but at the same time our only defence agst. the superiority of her capital. The advantage they give us in fostering our navigation ought never to have been abandoned. If this view of the subject be just and were presented to the public with mercantile skill, it could not fail to make a deep impression on N. England. In fact the whole Treaty appears to me to assassinate the interest of that part of the Union. 2 The insidious hostility of the Treaty to France in general; but particularly the operation of the 15th. article, which as far as I have seen has been but faintly touched on, tho’ it be in fact pregnant with more mischief than any of them. According to all our other treaties as well as those of all other nations, the footing of the most favored nations is so qualified, that those entitled to it, must pay the price of any particular privilege that may be granted in a new Treaty. The Treaty of Jay makes every new privilege result to G. B. without her paying any price at all. Should France, Spain, Portugal or any other nation offer the most precious privileges in their trade, as the price of some particular favor in ours, no bargain could be made, unless they would agree, not only to let the same favor be extended to G. B, but extended gratuitously. They could not purchase for themselves, without at the same time purchasing for their rival. ⟨In⟩ this point of view, the 15th. art. may be considered as a direct bar to our Treating with other nations, and particularly with The French Republic. Much has been said of a suspected backwardness to improve our coml. arrangements with France; and a predilection for arrangements with G. B. who had less to give, as well as less inclination to give what she had: It was hardly imagined that we were so soon to grant every thing to G. B. for nothing in return; and to make it a part of this bad bargain with her, that we should not be able to make a good one with any other nation. 3. The spirit in which every point of the law of nations is regulated. It is the interest of the U. S. to enlarge the rights of neutral nations. It is the general interest of humanity that this shd. be done. In all our other Treaties this policy has prevailed. The same policy has pervaded most of the modern Treaties of other nations. G. B. herself has been forced into it in several of her Treaties. In the Treaty of Jay, every principle of liberality, every consideration of interest has been sacrificed to the arbitrary maxims which govern the policy of G. B. Nay a new principle has been created, in the face of former complaints of our Executive, as well as agst. the fundamental rights of nations & duties of humanity, for the purpose of aiding the horrible scheme of starving a whole people out of their liberties.
